Citation Nr: 1805282	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  13-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1979.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify at a Travel Board hearing in January 2018.  In December 2017 statement, he withdrew his hearing request.


FINDINGS OF FACT

In a December 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a December 2017 statement, the Veteran stated that he desired to withdraw his appeal.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of service connection for PTSD.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.  




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


